Citation Nr: 9905914	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death secondary to exposure to asbestos.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from May 1942 to 
October 1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Montgomery, Alabama.

The Board notes that the appellant's service organization 
accredited representative is the Alabama Department of 
Veterans Affairs.  The Alabama Department of Veterans 
Affairs, through its agent, Art Bachman, submitted a VA Form 
646, Statement of Accredited Representation in Appealed Case, 
dated August 21, 1996.  The Board puts the Mr. Bachman and 
the Alabama Department of Veterans Affairs on notice that, in 
the view of the Board, they are not acting in the best 
interest of the appellant.  The Board notes this because 
during Mr. Bachman's discussion of the case, he wrongly and 
incorrectly portrays the appellant as a veteran.  The 
appellant is not the veteran; the appellant is the veteran's 
widow.  The Board would strongly recommend that the agent and 
the service organization read the claims folder prior to 
issuing any arguments so that this mistake does not occur in 
the future.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Available medical records are negative for any positive 
findings of, or treatment for, a pulmonary disability related 
to or caused by exposure to asbestos.

3.  The veteran died in June 1976 at the age of sixty-one.  
Per the certificate of death, the cause of death was listed 
as pulmonary hemorrhage due to or as a consequence of 
adenocarcinoma of the lung with metastasis.  

4.  There is no medical evidence of record establishing a 
nexus between the veteran's death and active military 
service.

5.  Medical evidence has not been proffered etiologically 
linking the veteran's adenocarcinoma of the lung with 
metastasis with exposure to asbestos.

6.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death to establish entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for the 
cause of the veteran's death, secondary to exposure to 
asbestos, is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998); Edenfield v. Brown, 8 
Vet. App. 284 (1995) (en banc).

2.  The claim for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35 is 
without legal merit.  38 C.F.R. § 3.105(a) (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

In February 1976, the veteran was granted a pension.  VA Form 
21-6796, Rating Decision, February 24, 1976.  Said pension 
was awarded due to his suffering from adenocarcinoma with 
metastasis to the lung and bone.  He was not in receipt of 
benefits for any service-connected disabilities, diseases, or 
conditions.  Four months later, the veteran succumbed to a 
pulmonary hemorrhage that was due to his adenocarcinoma.  
Certificate of Death (Alabama).  

Twenty years after his death in June 1976, the appellant 
applied for VA benefits.  She claimed that her husband's 
cancer was due to asbestos exposure while he was in the 
military.  Despite her contentions, the RO has denied her 
request for service connection for the cause of her husband's 
death and she has appealed to the Board for review.

The surviving spouse of a veteran who has died from a 
service-connected or compensable disability may be entitled 
to receive dependency and indemnity compensation [DIC].  38 
U.S.C.A. § 1310 (West 1991 & Supp. 1998).  "The death 
of the veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (1998).  
Additionally, the appellant will be entitled to service 
connection for the cause of death if it is shown that the 
service-connected disabilities ". . . contributed 
substantially or materially" to cause death; "that [they] 
combined to cause death; that [they] aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(1998).  However, service-connected disabilities of a ". . . 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions" will 
not be held to have contributed to death resulting primarily 
from some other cause.  38 C.F.R. § 3.312(c)(2) (1998).

Under 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (1998).

The threshold question to be answered at the outset is 
whether the claim is well-grounded.  A well-grounded claim is 
one that is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded.  The evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Where such evidence is not submitted, the claim 
is not well-grounded, and the initial burden placed on the 
appellant is not met.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992) .  If a particular claim is not well-grounded, 
then the appeal fails and there is no further duty to assist 
in developing facts pertinent to the claim.

Also, evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well-grounded, except where such assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet. App. 19 (1993).  Additionally, where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded requirement of 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); where the determinative issue does 
not require medical expertise, lay testimony itself may 
suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. 
Brown, 7 Vet. App. 359 (1995).  If a particular claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
In this case, the evidentiary assertions with regard to the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death are inherently incredible 
when viewed in the context of the total record.

The veteran passed away on June [redacted], 1976, at the 
age of sixty-one.  See Certificate of Death (Alabama).  
The immediate cause of death was listed as a pulmonary 
hemorrhage due to or as a consequence of adenocarcinoma of 
the lung with metastasis.  Another condition that was listed 
as contributing to but not causing his death was diabetes 
mellitus.  An autopsy was not performed.  At the time of his 
death, the veteran was not in receipt of compensation for any 
service-connected diseases, disabilities, or conditions.  He 
was, however, in receipt of a pension. 

The appellant avers that as a result of her husband's service 
in the military, he was exposed to asbestos.  She claims that 
this exposure resulted in the development of his cancer.  To 
support her claim, the appellant has not provided any medical 
or forensics evidence that would substantiate her claim.  She 
has not produced any evidence, besides her one statement, 
that shows that her husband's cancer was caused by asbestos 
exposure, or that said exposure occurred while her husband 
was in service.   

To file a well-grounded claim, the appellant must submit 
supporting evidence that justifies the belief that the 
veteran's death was etiologically related to or caused by his 
military service or his service-connected disability.  The 
appellant has only offered her lay opinion concerning her 
husband's death.  Undoubtedly, she is sincere in her belief 
that if her husband had not been in the service, where he may 
(or may not) have been exposed to asbestos, he would have not 
developed the cancer which caused his death, but she is not 
qualified to offer such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Mere contentions of the 
appellant, no matter how well-meaning, without supporting 
medical evidence that etiologically relates the veteran's 
death with a disorder or condition found or treated in 
service, or the veteran's service in general, do not 
constitute a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. 
Brown, 5 Vet. App. 19 (1993).  In short, the appellant's 
claim for entitlement to service connection for the cause of 
the veteran's death is not well-grounded and the claim is 
denied.

II.  Chapter 35 Benefits

Under 38 U.S.C.A. § 3501(a)(1)(D) (West 1991 & Supp. 1998) 
and 38 C.F.R. § 21.3021(a)(2) (1998), a surviving spouse of a 
veteran who died because of a service-connected disability 
has basic eligibility, and may be eligible to receive 
Dependents' Educational Assistance under Chapter 35, if the 
remaining statutory and regulatory criteria are met.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Veterans Appeals (the Court) reiterated its 
position previously reported in King v. Brown, 5 Vet. App. 
19, 21 (1993) and Tirpak v. Derwinski, 2 Vet. App. 609, 610-
11 (1992).  That is, per 38 U.S.C.A. § 5107(a) (West 1991), 
the appellant has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  The Sabonis 
decision further dictated that when there is a lack of 
entitlement under the law or an absence of legal merit, the 
claim should be dismissed.  Moreover, the action of Board 
should be terminated immediately concerning that issue.

In light of the Board's decision with regard to the claim for 
service connection for cause of death, the Board finds that 
the appellant's claim is without legal merit and she is not 
entitled to the relief she so seeks; thus, the issue on 
appeal is denied.  
 


ORDER

1.  Entitlement to service connection for the cause of the 
veteran's death secondary to exposure to asbestos is denied.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35 is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

